                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


      JEFFERY HICKS,
                                        1:19-cv-16872-NLH-AMD
           Plaintiff,
                                        MEMORANDUM
      v.                                OPINION & ORDER

      JONATHAN ROSARIO, VIDAL
      RIVERA #670, and JEFFREY
      KOSTOPLIS #113,

           Defendants.


APPEARANCES:

JEFFERY HICKS
2011 FERRY AVENUE
APT. W-5
CAMDEN, NJ 08104

       Plaintiff appearing pro se

HILLMAN, District Judge

       WHEREAS, Plaintiff, Jeffery Hicks, appearing pro se, filed

a complaint against Defendants, claiming that on June 19, 2018

he was riding his bicycle on Sayers Avenue in Camden, New

Jersey, and after he was run off the road and crashed into a

parked car, Defendants attacked him as he was trying to get up;

and

       WHEREAS, Plaintiff claims that he is entitled to $500,000

in damages; and

       WHEREAS, Plaintiff has filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”
application), and pursuant to 28 U.S.C. § 1915(a)(1), a court

may allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application; and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.

Mauro, 2011 WL 6001088, *1 (D.N.J.2011) (citing Lister v. Dept.

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section

1915(a) applies to all persons applying for IFP status, and not

just to prisoners.”) (other citations omitted); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, 2017 WL 3783702, at *1 (D.N.J. August 30, 2017)

(“Federal law requires this Court to screen Plaintiff's

Complaint for sua sponte dismissal prior to service, and to

dismiss any claim if that claim fails to state a claim upon

which relief may be granted under Fed. R. Civ. P. 12(b)(6)

and/or to dismiss any defendant who is immune from suit.”); and

     WHEREAS, on August 22, 2019, the Court granted Plaintiff’s

IFP application, but found that Plaintiff’s complaint did not

establish this Court’s subject matter jurisdiction because: (1)


                                2
Plaintiff’s claims do not appear to implicate any federal law or

federal defendant that would confer this Court’s jurisdiction

over his case under § 1331 1; and (2) to the extent that Plaintiff

would base this Court’s subject matter jurisdiction under 28

U.S.C. § 1332, diversity jurisdiction, it does not appear that

diversity of citizenship can be established because Plaintiff’s

complaint lists all three Defendants as residing in Camden, New

Jersey, and Plaintiff is also a resident of Camden, New Jersey 2;

and

      WHEREAS, the Court provided Plaintiff with twenty days to

file an amended complaint that properly alleged this Court’s

subject matter jurisdiction, but noted that if Plaintiff failed

to do so, the action would be dismissed for lack of subject



1 Although not explicitly stated in the complaint, it appears
that Plaintiff may be attempting to assert claims against Camden
County police officers. If he is, Plaintiff must properly
identify Defendants and state a legal basis for his claims such
that they arise under federal law and establish subject matter
jurisdiction under § 1331.
2 A person’s state of citizenship, rather than their residence,
is controlling for purposes of diversity jurisdiction under §
1332(a). See Lincoln Benefits, 800 F.3d at 104 (“For over two
hundred years, [28 U.S.C. § 1332(a)] has been understood as
requiring complete diversity between all plaintiffs and all
defendants, . . . [which] means that . . . no plaintiff [may] be
a citizen of the same state as any defendant.”). If New Jersey
is not the citizenship of Plaintiff or all three Defendants
despite New Jersey being their place of residence, Plaintiff
must aver the state of citizenship for each party to demonstrate
that Plaintiff’s citizenship is different from the citizenship
of all three Defendants.

                                 3
matter jurisdiction, see Fed. R. Civ. P. 12(h)(3); and

     WHEREAS, Plaintiff’s amended complaint was due on September

11, 2019, but Plaintiff failed to submit an amended complaint;

     THEREFORE,

     IT IS on this   18th     day of   September   , 2019

     ORDERED that Plaintiff’s complaint be, and the same hereby

is, dismissed for lack of subject matter jurisdiction.




                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                4
